Citation Nr: 1442103	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence, beyond May 31, 2008.

2.  Entitlement to an increased schedular rating for right knee status post reconstruction, from June 1, 2008 to July 21, 2009, currently rated 20 percent disabling.

3.  Entitlement to an increased schedular rating for right knee status post construction from July 22, 2009, currently rated 20 percent disabling.

4.  Entitlement to an extrascheduler rating for right knee status post reconstruction.

5.  Entitlement to a separate compensable rating for a right knee surgical scar.

6.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted a temporary total rating based on surgical treatment necessitating convalescence from October 17, 2007 to January 31, 2008, and assigned a 20 percent rating effective from February 1, 2008.

The Veteran timely appealed both the length of the temporary total rating and the 20 percent rating.  In May 2008, the RO extended the time period of the temporary total rating to May 31, 2008, and continued the 20 percent rating from June 1, 2008.

In March 2013, the Veteran testified before the undersigned; a transcript of that hearing is of record in the Virtual VA file.  Both the Virtual VA file and Veterans Benefits Management System (VBMS) paperless files have been reviewed.

During the Board hearing, the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151, and entitlement to service connection for left knee, back, and hip disabilities were raised.  In September 2013, these issues were adjudicated, and there is no evidence that a notice of disagreement has yet been filed.  Consequently, these issues are not before the Board.

The Veteran submitted additional evidence and waived initial Agency of Original Jurisdiction (AOJ) review of this evidence.  The Veteran's motion to advance his case on the Board's docket was denied in April 2014.

The issues of entitlement to an increased scheduler rating for post-operative residuals of right knee reconstruction from July 22, 2009, entitlement to an extrascheduler rating for right knee status post reconstruction, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Post-operative residuals of the Veteran's October 2007 right knee surgery did not include a need for convalescence, severe post-operative residuals, a necessity to be confined to his home, a necessity for continued use of a wheelchair or crutches, or immobilization by cast, beyond May 31, 2008.

2.  From June 1, 2008 to July 21, 2009, symptoms of the Veteran's right knee status post reconstruction did not more nearly approximate severe recurrent subluxation or lateral instability.

3.  The evidence is approximately evenly balanced as to whether the Veteran has a painful scar from his right knee reconstructive surgery.



CONCLUSIONS OF LAW

1.  The criteria to extend a period of a temporary total rating beyond May 31, 2008, have not been met  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.30 (2013).

2.  The criteria for an increased schedular rating for right knee status post reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a 10 percent scheduler rating, but no higher, for right knee surgical scaring, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (prior to and effective October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 and November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was readjudicated in May 2010.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During a March 2013 hearing the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches due to regular weight bearing being prohibited; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of the time period for the temporary total rating may be made for up to 3 months beyond the initial 3 month period by the RO, and an extension of up to 6 months beyond the above 6 month period may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

The Veteran underwent right knee surgery on October 17, 2007 and he was in receipt of the temporary total rating from that date until May 31, 2008, a period of seven and one half months.  In his notice of disagreement, the Veteran requested that his temporary total rating be "extended indefinitely."  As the maximum period for a temporary total rating under 38 C.F.R. § 4.30 is one year (6 months beyond the initial 6 months), this specific request must be denied as a matter of law.  The Board will, however, consider whether the Veteran is entitled to a temporary total rating beyond May 31, 2008 and up to one year following the surgery.  For the following reasons, the Board finds that the preponderance of the evidence is against granting an extension.

In his written statements and Board hearing testimony, the Veteran noted his subsequent re-hospitalization for complications from the knee surgery.  Treatment records from HealthSouth show that the Veteran was hospitalized from November 9, to 25, 2007.  The Veteran also indicated that he was out of work and went for rehabilitative treatment.  He indicated that his VA physician, "J.H." told him he needed to stay out of work for a certain period of time, approximately up to one year.  

A March 2008 letter from a VA physician's assistant, "J.H.," indicated that the Veteran was receiving physical therapy for his chronic right knee problem and that he would be unable to work until approximately June 1, 2008.  

During a March 2013 hearing before the undersigned the Veteran indicated that he wore a brace on his knee when he was walking but never used a cane.  He indicated that after his October 2007 surgery, his knee got infected, he used a machine to "suck out the infection" for four or five months, from October 2007 to February 2008, and that the wound finally closed in February 2008.

A March 2008 VA treatment note indicated that examination showed edema, but no true effusion, discolor, or deformity.  There was tenderness.  Right knee motion was from 180-45 degrees.  Varus/valgus, Lachman, Drawer, and ballottement testing were negative with the patella moving freely.  

At a June 16, 2008 VA examination the Veteran indicated that he was able to stand for up to one hour and could walk one quarter of a mile.  The Veteran reported using orthotic inserts and a brace frequently.  Physical examination revealed evidence of antalgic gait but no abnormal weight bearing.  There were symptoms of bone joint enlargement, crepitus, deformity, effusion, tenderness, tendonitis, painful movement, and guarding of movement.  There was crepitation and clicks or snaps, but no grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormality.  Passive and active right knee motion was from 5 to 108 degrees.  There were no effects on feeding, bathing, grooming, or dressing, mild effects on toileting, moderate effects on chores, shopping, and traveling, and severe effects on exercise and recreation.

The above lay and medical evidence reflects that the Veteran did not meet the criteria for extension of the temporary total rating beyond May 31, 2008.  In his lay statements, the appellant did not indicate a specific period of time during which he needed to convalesce and the evidence shows that his surgical wound healed by February 2008.  Moreover, the medical evidence also reflects that given that the Veteran was able to walk a quarter of a mile he was not confined to his home, he did not use a wheelchair or crutches, he did not have abnormal weight bearing, and immobilization of a major joint was not required, beyond May 31, 2008.  As the evidence demonstrates that the Veteran did not meet any of the criteria for a temporary total rating beyond May 31, 2008, an extension of this time period is not warranted.

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee status post reconstruction is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, applicable to "other impairment" of the knee.  This diagnostic code provides ratings for different degrees of recurrent subluxation or lateral instability.  A 10 percent rating is assigned if there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned if recurrent subluxation or lateral instability is moderate, and a 30 percent rating is assigned if recurrent subluxation or lateral instability is severe.  

From June 1, 2008 to July 21, 2009, the symptoms of the right knee disability did not more nearly approximate severe recurrent subluxation or lateral instability.  At the June 2008 VA examination, the Veteran complained of giving way and instability, but not dislocation or subluxation.  Notably objective examination revealed no instability or patellar or meniscus abnormality.  

At a July 2009 VA examination the Veteran complained of giving way, but again on examination there was no instability of collateral ligaments or cruciate ligaments and meniscal testing was negative.  

In his May 2010 substantive appeal (VA Form 9), the Veteran indicated that his right knee slipped out of its socket and rubbed bone on bone. 

During the March 2013 Board hearing the Veteran testified that the effects of his right knee surgery were severe, but did not specifically testify as to recurrent subluxation or instability or the severity of such symptoms.
 
The above evidence reflects that residuals of the Veteran's right knee status post reconstruction did not more nearly approximate severe lateral instability or recurrent subluxation at any time between June 1, 2008 and July 21, 2009.  Both examinations showed no instability or related symptoms that would warrant the conclusion that there was lateral instability of recurrent subluxation that could be described as being of or approximating a severe degree.  To the extent that the Veteran complained of giving way and instability, as well as the knee slipping out of its socket and the bone rubbing together, the Board finds the specific examination findings of the trained health care professionals who conducted the examinations to be of greater probative weight than the appellant's lay assertions.  A rating higher than 20 percent for right knee status post reconstruction is therefore not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to other potentially applicable diagnostic codes, in May 2003 the Veteran was granted entitlement to service connection for right knee degenerative joint disease and assigned a separate 10 percent rating under Diagnostic Code 5003, applicable to arthritis.  In the current, November 2007 claim, the Veteran requested a temporary total rating and the RO adjudicated this request as well as the issue of entitlement to an increased rating for right knee status post reconstruction after the expiration of the temporary total evaluation period.  The Veteran did not claim or challenge the rating for right knee degenerative disease and the RO did not specifically consider this issue.  The Board will therefore not consider this rating and need not consider Diagnostic Codes 5260 and 5261, which apply to limitation of motion caused by arthritis.

There is also no basis for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256, as there was no evidence of ankylosis on either of the VA examinations or in the other medical or lay evidence.  Moreover, the June 2008 X-rays showed post-operative and degenerative changes with no superimposed acute disease and productive changes on the tibial spine and patella.  The July 2009 X-rays showed no fracture, dislocation, or destructive process.  There was mild sharpening of the medial tibial spine and a borderline spur from the medial side of the medial tibial plateau, but no gross joint space narrowing or knee joint effusion, posterior spurring of the patella, and medial and lateral patellar spurring without tilting or lateralization.  There was thus no evidence of dislocated or removed semilunar cartilage or impairment of the tibia and fibula warranting separate or higher ratings under Diagnostic Codes 5258, 5259, or 5262. 


Scar

During the Board hearing, the Veteran testified to a single tender and painful scar.  VA examination reports indicated that he had multiple small, non-tender or painful scars.  A February 2008 VA treatment note indicated that the Veteran had a scar on the right knee that was tender to touch.  Although entitlement to a separate compensable rating for the scar was not listed as an issue in the rating decision, statement of the case, or supplemental statement of the case, the May 2010 supplemental statement of the case addressed the scar and the Board therefore finds no prejudice to the Veteran in addressing this issue herein, particularly since it is granting a 10 percent rating.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The criteria for rating scars in 38 C.F.R. § 4.118 were amended effective October 23, 2008.  Prior to October 23, 2008, 38 C.F.R. § 4.118, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent evaluation.  Higher evaluations were warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, a 10 percent evaluation was warranted under Diagnostic Code 7802 for scars other than of the face, head, or neck that were superficial and did not cause limited motion if they were in an area or areas greater than 144 square inches, and under Diagnostic Code 7803 for superficial, unstable scars.  Scars could also be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  The revised Diagnostic Code 7801 similarly provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.

There is evidence both for and against finding a single tender or painful right knee surgical scar.  As the benefit of the doubt doctrine requires that evidence in relative equipoise be resolved in favor of the Veteran, a 10 percent rating is warranted under either version of Diagnostic Code 7804.  38 U.S.C.A. § 5107(b).  As there were no other painful scars or scars meeting the criteria for a compensable rating under any of the other former or revised criteria, no additional or higher rating is warranted. 

Conclusion

For the foregoing reasons, the preponderance of the evidence is against any extension of the time period for a temporary total rating, and against entitlement to an increased rating for right knee status post reconstruction from June 1, 2008 to July 21, 2009.  The benefit-of-the-doubt doctrine is therefore not for application with regard to these claims.  See 38 U.S.C.A. § 5107(b).  

Reasonable doubt has been resolved in favor of the Veteran in granting a 10 percent rating for a right knee surgical scar but the preponderance of the evidence is against any separate or higher rating.


ORDER

Entitlement to an extension of a temporary total rating following surgical treatment for a right knee disorder beyond May 31, 2008 is denied.

Entitlement to an increased scheduler rating for right knee status post reconstruction, from June 1, 2008 to July 21, 2009 is denied.

Entitlement to a 10 percent rating, but no higher, for a right knee surgical scar, is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

In his written statements, Board hearing testimony, and during VA examinations the Veteran indicated that he experienced symptoms such as trouble going up and down stairs, standing for long periods of time, and other symptoms not listed in the criteria for rating disabilities of the knee.  The Veteran  also indicated that his right knee disability had significantly interfered with his employment.  Referral of the issue of entitlement to an extrascheduler rating to the Director of Compensation for the Veteran's right knee status post reconstruction is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that the United States Court of Appeals for the Federal Circuit recently held in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014) that the combined effects of multiple disabilities may be considered when determining whether an extrascheduler rating is warranted.  Given that the service connected right knee arthritis and scar are related to the service connected right knee post reconstruction, all should be considered when addressing the appellant's entitlement to an extrascheduler rating.

Further as there is some evidence of unemployability due to the service connected right knee disability, the issue of entitlement to a total disability rating based on individual unemployability  has been raised and should be adjudicated by the AOJ in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the Veteran does not currently meet the standards for consideration of a total disability rating based on individual unemployability on a schedular basis, the issue should also be referred to the Director of Compensation.  38 C.F.R. § 4.16(b).

Finally, the Veteran indicated that his right knee disability has worsened since the July 21, 2009 VA examination and a new VA examination as to the severity of this disability is therefore warranted. 

Accordingly, the issues of entitlement to an increased schedular rating for right knee status post construction from July 22, 2009; entitlement to an extrascheduler rating for right knee status post reconstruction; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2013 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to be conducted by a physician to address the nature and severity of his right knee disorders.  All necessary tests should be conducted and an examination report should be prepared using the appropriate disability benefits questionnaire or worksheet.  The examiner must be provided access to the appellant's claims file, Virtual VA file, and VBMS file.  All indicated tests and studies should be conducted and clinical findings, to include range of motion studies, should be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with any service-connected right knee disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must address the nature or any right knee instability or recurrent subluxation.  The impact of the appellant's residuals of a right knee reconstruction, right knee arthritis, and all right knee scars on the appellant's ability to work must be addressed.  A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must ensure that the examination report is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner has documented his/her consideration of records that are part of either the Virtual VA or VBMS electronic records systems.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Thereafter, refer to the Director of Compensation the issues of entitlement to an extrascheduler rating for right knee status post reconstruction and entitlement to a total disability rating based on individual unemployability.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


